Citation Nr: 1003899	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 
2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which in pertinent part denied 
service connection for a left foot condition.

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in June 2009.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board remanded the case in June 2009 for a VA examination 
to address the etiology of the Veteran's claimed left foot 
disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The 
remand order noted that, in providing an opinion, the VA 
examiner should address the Veteran's in-service notation of 
foot problems.  

Service treatment records show that the Veteran was seen on 
one occasion in April 2003 for subjective complaints of 
bilateral foot pain.  Although the podiatry report is 
partially illegible, it appears that the Veteran had 
objective evidence of swelling in the heels on examination.  
The Veteran was assessed with overuse syndrome.  

The Veteran was afforded a VA examination in July 2009.  The 
July 2009 VA examiner diagnosed the Veteran with left foot 
plantar fasciitis, but found that it was less likely as not 
caused by or a result of injury while in service.  The 
examiner based his opinion on the lack of evidence for any 
foot disorders being evaluated during the Veteran's military 
service.  The VA examiner, however, failed to address April 
2003 findings related to bilateral foot pain with swelling in 
the heels.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  In light of the foregoing, 
the Board finds that a supplemental VA opinion is necessary 
to address pertinent findings in the service treatment 
records. 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The examiner 
should review the entire claims folder, 
to include findings in the Veteran's 
service treatment records pertaining to 
complaints of bilateral foot and heel 
pain in April 2003.  

The examiner should state whether it is 
as likely as not that the Veteran's 
currently diagnosed plantar fasciitis 
of the left foot was incurred in 
service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should specifically 
discuss findings related to bilateral 
foot and heel pain shown in service 
treatment records. 

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
